DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 14 is objected to because of the following informalities:  In claim 14, lines 3-4, “about said axis (X) the shaped element (32a) itself” is grammatically incorrect.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 2015/0096340.
Re claim 1, it is first noted that a shutter or a door or a similar object is not being positively claimed.   Kim teaches a lock in figs. 5-17 which is capable of being programmed, including at least one electronic key 100 engageable in a programmable lock 10, a security code (see “authentication data” in paragraph [0049], line 17), a containment body 50, a rotatable block 11, 59 in the body 50 and switchable between a clamping position in fig. 12 and a disengaging position in fig. 13, wherein the block includes reading and decoding means including a microprocessor, read only memory and printed circuit board 20 (paragraph [0054], lines 12-16) configured to acquire the security code from the key and compare it with 
Re claim 14, Kim teaches the reversible locking/unlocking means as including an electric actuator motor 21 associated with the shaped element 26, 27 and configured for rotating about an axis, wherein the motor is powered by the battery of the key when the key is coupled to the lock by the connection member 102, 103, 104.
Re claim 15, the motor is powered by the battery of the key during the rotation of the shaped element 26, 27 between its first and second positions, and electric storage means 20 (paragraph [0054, line 15).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2015/0096340 in view of Gokcebay 2009/0249846.
Re claim 2, Gokcebay teaches in paragraph [0051], lines 28-35 to use a computer to program a primary electronic storage device of a lock to store a plurality of codes for a plurality of keys.  
Re claim 29, the computer of Gokcebay functions as an electronic programming key.
Re claim 30, the computer of Gokcebay updates the codes by replacing them.
It would have been obvious to utilize a primary electronic storage device in the lock of Kim to function with a programming key (computer), in view of the teaching of Gokcebay, to allow for the lock to function with a plurality of keys, or to change the code of the lock when desired.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2015/0096340 in view of Davis 6,474,122.
Re claim 3, Davis teaches a retaining mechanism 126 for a key recess 130 in an electronic lock, to prevent removal of the key except in a particular angular position of the lock and key.  
Re claim 4, Davis teaches a recess 130 in the key and a movable plug 126 arranged on a block 14 of the lock.  The plug 126 translates in a seat 124 of the block 14.  
It would have been obvious to provide a retaining mechanism with the lock and key of Kim, including a recess on the key functioning with a translatable plug in the rotatable block, in view of the teaching of Davis, to prevent unwanted removal of the key in its lock opening condition, as is well known in the lock art.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2015/0096340.
Re claims 6-12, Kim teaches another lock in figs. 1-4.

Re claim 7, the shaped element 261 has a cylindrical shape, with a first surface area having a recess 291 or 292 and a domed surface between the recesses 291, 292, and a second surface rea adjacent the first surface area which includes an abutment surface which is abutted by the locking element 262.  
Re claim 8, the locking element 262 is integral with the block 230.
Re claim 9, Kim teaches a pin 241, 242 associated with the shaped element 261 to engage the first surface area of the element 261.
Re claim 10, Kim teaches a seat 212 in fig. 4 to engage the portion 241 of the pin.
Re claim 11, the pin 242 engages the recess 291 or 292 and is engageable with the domed surface between the recesses 291, 292.
Re claim 12, Kim teaches two recesses 291, 292 separated by two dome shaped portions, with the recesses and dome shaped portions being separated by 90 degrees.
It would have been obvious to substitute the shaped element with recesses and dome shaped portions and a locking element and abutment stop, and a locking pin of figs. 1-4 for the reversible locking/unlocking means 26, 27, 15 of figs. 5-17 of Kim, to provide expected locking and unlocking capabilities.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2015/0096340 in view of Gokcebay 2009/0249846 and Bench et al 2013/0014552.
Re claim 31, Kim teaches inserting its key into its lock to place the electronic storage device and power supply means  with the reversible locking/unlocking means.  Gokcebay teaches that it is well known to pre-program a lock as set forth in paragraph [0051], lines 28-35.  Bench et al teaches in paragraphs [0047] and [0048] that it is well known to wait for a signal (light or beeper) and then operating/rotating the lock with the key.  

It would have been obvious to pre-program the lock of Kim, in view of the teaching of Gokcebay, to allow for different keys to be used, or to allow the code of the lock to be changed when desired.  It would have been obvious to provide a signal with the key of Kim when the key is authorized, in view of the teaching of Bench et al, to indicate that the key is authorized.  Re claim 32, it is noted that the signal of the key of Kim as modified by Bench et al will turn off when the key is removed, providing another signal that the lock has moved from the no mechanical interference position to the first mechanical interference position.
Claims 1-3, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chow 2016/0281390 in view of Kim 2015/0096340.
Re claim 1, it is first noted that a shutter or a door or a similar object is not being positively claimed.   It is also noted that the lock of Chow is mounted on a door (paragraph [0021], line 9).  Chow teaches a lock which is capable of being programmed, including at least one electronic key 30 engageable in a programmable lock 20, a security code 34, a containment body 1, a rotatable block 2, 12 in the body 1 and switchable between a clamping position in fig. 1A and a disengaging position in fig. 1G, wherein the block includes reading and decoding means 21, 22 (paragraph (0023], lines 7-10 configured to acquire the security code from the key and compare it with a pre-stored code, and to generate an enabling signal for the means 23, 29, 48 to block and release the block 2, 12, wherein the block 2, 12 includes a reversible locking/unlocking means comprising a shaped element 23, 29, 48 to be actuated electrically  and to determine the clamping and the disengaging condition, the shaped element 48 being translatable along an axis to determine in a first position in fig. 1A a mechanical interference between the block 2, 12 and the body 1, and a second position in fig. 1G a condition of no mechanical interference to allow a relative movement between the block and body, wherein the key includes an electronic storage device 
Re claim 2, Chow teaches the primary electronic storage device 22 (memory) to receive a plurality of codes (paragraph [0023], lines 8-10).  It is also noted that plural keys are not being claimed.
Re claim 3, Chow teaches a selective retaining means 97, 98, 398 to retain the key in the lock in the open condition, and to allow removal of the lock in the predetermined locked angular condition.
Re claim 16, the element 48 of Chow is translatable along an axis at a distance from the axis of the rotatable block 2, 12.
Re claim 18, Chow teaches a guide 29 in the body 1 associated with the shaped element 48.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chow 2016/0281390 in view of Kim 2015/0096340 as applied to claim 3 above, and further in view of Davis 6,474,122.
Re claim 4, Davis teaches a recess 130 in the key and a movable plug 126 arranged on a block 14 of the lock.  The plug 126 translates in a seat 124 of the block 14.  
It would have been obvious to provide a retaining mechanism with the lock and key of Chow, including a recess on the key functioning with a translatable plug in the rotatable block, in view of the teaching of .
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chow 2016/0281390 in view of Kim 2015/0096340 as applied to claim 2 above, and further in view of Gokcebay 2009/0249846. 
Re claim 29, the computer of Gokcebay functions as an electronic programming key.
Re claim 30, the computer of Gokcebay updates the codes by replacing them.
It would have been obvious to utilize a primary electronic storage device in the lock of Chow to function with a programming key (computer), in view of the teaching of Gokcebay, to allow for the lock to function with a plurality of keys, or to change the code of the lock when desired.
Claims 5, 13, 17 and 19-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment which deleted the last three lines of claim 1 after the first Office action necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  It is also noted that the subject matter of the last three lines of claim 1 were regarded as being positively claimed, as set forth in the second full paragraph on page 7 of the first Office action.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675   
November 8, 2021